Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 12, 2022

                                    No. 04-21-00544-CV

                          IN THE INTEREST OF B.C.S., a Child

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-01057
                      Honorable Linda A. Rodriguez, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

       The en banc court has considered appellant’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.5.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court